t c memo united_states tax_court estate of burton w kanter deceased joshua s kanter independent administrator petitioner v commissioner of internal revenue respondent docket no 16412-05l filed date robert e mckenzie and kathleen m lach for petitioner sean robert gannon for respondent memorandum opinion haines judge this collection review case is before the court on the estate’s motion for abatement of assessments and respondent’s motion to stay proceedings as discussed in detail below we shall deny the estate’s motion and grant respondent’s motion a deficiency proceedings background2 in inv research associates ltd v commissioner tcmemo_1999_407 a memorandum opinion filed in consolidated dockets the court held inter alia that burton w and naomi r kanter were liable for federal_income_tax deficiencies and additions to tax for the taxable years and the court’s central holding in inv research associates ltd v commissioner supra sustained respondent’s determination that burton w kanter kanter and two associates claude ballard ballard and robert lisle lisle fraudulently attempted to evade tax by failing to include in their taxable_income certain kickback payments that they received from a number of sources the court also sustained section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure the record reflects and or the parties do not dispute the following background facts burton w kanter died on date after the trial in the consolidated cases and the estate of burton w kanter deceased joshua s kanter independent administrator was substituted as a party in the kanter deficiency cases robert lisle died before the trial in the consolidated cases and his estate was substituted as a party in his deficiency cases respondent’s determinations that kanter failed to report income and that he was not entitled to claimed deductions arising from several transactions unrelated to the alleged kickback scheme special_trial_judge d irvin couvillion presided at the trial of the consolidated cases in inv research associates ltd because special_trial_judge couvillion was prohibited under sec_7443a from entering a decision in those cases he prepared an initial report which included his proposed findings_of_fact and opinion the couvillion report the cases were then assigned to senior judge howard a dawson for adoption of the couvillion report and entry of decision under rule in effect at the time the couvillion report was not filed or otherwise made a part of the record of the consolidated cases special_trial_judge couvillion subsequently collaborated with judge dawson in preparing a final report which became the court’s memorandum opinion in inv research associates ltd after the parties submitted computations under rule the court entered decisions in the kanter deficiency cases reflecting the parties’ stipulations as to certain issues and the court’s holdings in inv research associates ltd thereafter the estate and naomi r kanter appealed to the u s court of appeal sec_5 the court amended rule effective date to provide a procedure for service on the parties of a special trial judge’s recommended findings_of_fact and conclusions of law and for the filing of objections and responses for the seventh circuit seeking review of some but not all of the issues decided by this court in respondent’s favor in 337_f3d_833 7th cir the court_of_appeals listed the issues subject_to review as follows additions to tax for fraud adjustments related to the bea ritch trusts disallowed deductions for activities related to a painting of george washington unreported income for based on a bank_deposits analysis unreported income from equitable leasing transactions and unreported income from a transaction related to a shelf corporation identified as cashmere the kanters also appealed the court’s denial of their motions to make the couvillion report part of the record in their cases and naomi r kanter appealed issues related to her claims for relief under sec_6015 at the same time ballard appealed his cases to the court_of_appeals for the eleventh circuit and the estate of lisle appealed its cases to the court_of_appeals for the fifth circuit in 321_f3d_1037 11th cir the court_of_appeals for the eleventh circuit affirmed this court’s holdings as to ballard in all respects in estate of kanter v commissioner supra the court_of_appeals for the seventh circuit affirmed in part and reversed in part the court_of_appeals affirmed this court’s holdings denying release of the couvillion report the court_of_appeals also affirmed this court’s holdings on five of the six substantive issues listed above the court_of_appeals for the seventh circuit reversed this court’s holding that kanter was not entitled to deduct expenses_incurred with regard to his activities involving a painting of george washington id pincite in 341_f3d_364 5th cir the court_of_appeals for the fifth circuit affirmed in part and reversed in part the court_of_appeals reversed this court’s holding that there was sufficient evidence to sustain respondent’s determination that the estate of lisle was liable for additions to tax for fraud on the other hand the court_of_appeals upheld this court’s holding that the estate of lisle was liable for the deficiencies in dispute ballard and the estate of kanter filed petitions for certiorari with the supreme court in 544_us_40 __ 125_sct_1270 the supreme court reversed the judgments of the courts of appeals for the seventh and eleventh circuits in estate of kanter and ballard and remanded those cases for further proceedings consistent with this opinion specifically the supreme court held that the collaborative process that this court employed before filing its memorandum opinion in inv research associates ltd v commissioner tcmemo_1999_407 was inconsistent with the court’s rules_of_practice and procedure the supreme court indicated that the failure to disclose the couvillion report and to specify the tax_court judge’s mode of reviewing that report impeded fully informed appellate review of the tax court’s decision ballard v commissioner u s at ___ s ct pincite in 406_f3d_933 7th cir the court_of_appeals vacated and remanded the kanter deficiency cases to this court for further proceedings consistent with the supreme court’s decision in estate of burton w kanter v commissioner of internal revenue no in 429_f3d_1026 11th cir the court_of_appeals for the eleventh circuit remanded the ballard cases to this court with the following instructions the collaborative report and opinion of the tax_court is ordered stricken the original report of the special_trial_judge is ordered reinstated the chief_judge of the tax_court is instructed to assign this matter to a regular_tax court judge who had no involvement in the preparation of the aforementioned collaborative report the tax_court shall proceed to review this matter in accordance with the dictates of the supreme court and with the tax court's newly revised rule sec_182 and sec_183 giving due regard to the credibility determinations of the special_trial_judge and presuming correct fact findings of the trial judge in 431_f3d_439 5th cir the court_of_appeals for the fifth circuit recalled its earlier mandate and directed this court to reexamine the question whether the estate of lisle is liable for tax deficiencies consistent with the instructions handed down by the court_of_appeals for the eleventh circuit in ballard v commissioner f 3d pincite on date this court issued an order in the kanter deficiency cases directing that the couvillion report be served on the parties and be made a part of the record in those cases on date this court issued an order vacating and setting aside the decisions entered in the kanter deficiency cases striking the court’s memorandum opinion in inv research associates ltd v commissioner supra reinstating the couvillion report and directing the parties to file written objections followed by responses to the recommended findings_of_fact and conclusions of law contained in the couvillion report on date respondent filed petitions for panel rehearing with the courts of appeals for the eleventh and fifth circuits by order dated date the court stayed further action in the kanter deficiency cases pending the final disposition of respondent’s petitions for panel rehearing filed with the courts of appeals for the eleventh and fifth circuits both courts of appeals recently denied respondent’s petitions b collection proceedings as noted above the estate appealed this court’s decisions in the kanter deficiency cases to the court_of_appeals for the seventh circuit the estate did not post a bond under sec_7485 to stay the assessment or collection of the tax_liabilities in dispute during the pendency of the appeals consequently respondent entered assessments against the estate for the deficiencies additions to tax and increased interest set forth in the court’s decisions in the kanter deficiency cases on date respondent issued to the estate a final notice--notice of federal_tax_lien filing and of your right to a hearing regarding the estate’s unpaid federal income taxes for to and the estate submitted to respondent’s office of appeals appeals_office a timely request for an administrative hearing under sec_6320 on date respondent’s appeals_office issued to the estate a notice_of_determination concerning collection action s the appeals_office determined the liens were properly filed the estate’s offer-in-compromise based on doubt as to the taxable_year was not the subject of any of the notices of deficiency in dispute in the kanter deficiency cases the record suggests that respondent entered an assessment against the estate for based upon the disposition of a so-called tefra partnership proceeding for the record in this case does not include copies of the notice s of federal_tax_lien that would have precipitated the issuance of the final notice--notice of federal_tax_lien filing liability and collectibility was not acceptable because it was detrimental to the interests of fair tax_administration and the liens would not be released the estate filed with the court a timely petition for lien or levy action challenging respondent’s notice_of_determination the estate subsequently filed a motion for abatement of assessments the estate maintains that the assessments that respondent entered against the estate are no longer valid inasmuch as the court’s decisions in the kanter deficiency cases have been vacated according to the estate in the absence of valid assessments respondent must release the liens in dispute respondent filed a response in opposition to the estate’s motion and a motion to stay proceedings relying primarily upon 115_tc_342 respondent avers that the assessments entered against the estate remain valid notwithstanding that the court’s decisions in the kanter deficiency cases have been vacated respondent also contends that considering the current procedural posture of the kanter deficiency cases the court should stay this collection case until such time as decisions in the kanter deficiency cases become final the estate filed an objection to respondent’s motion to stay proceedings and a reply to respondent’s response in addition the estate filed a notice informing the court that after the petition was filed in this case respondent filed additional liens in illinois and florida against certain trusts alleged to be alter egos of the estate and or naomi r kanter discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir from the taxpayer’s perspective the filing of such a lien may have the negative effects of creating a cloud on the taxpayer’s title to property and impairing the taxpayer’s creditworthiness see eg 118_tc_488 we note that the notice_of_determination in dispute was issued solely to the estate of burton w kanter and the petition in this case is captioned solely in the name of the estate of burton w kanter it is not clear that the estate’s counsel has authority to represent naomi r kanter as to collection matters under the circumstances any collection activities that respondent has initiated solely against naomi r kanter do not appear to be relevant to this proceeding in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 congress enacted sec_6320 pertaining to liens and pertaining to levies to provide specified protections for taxpayers in tax collection matters sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 is to be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the filing of a lien in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate there is no dispute that the estate properly invoked this court’s jurisdiction under sec_6320 a the estate’s motion for abatement of assessments the estate contends that the assessments upon which the disputed liens are based were rendered invalid as the result of postassessment appellate developments in the kanter deficiency cases and therefore respondent is obliged to release the liens we disagree we begin our analysis by noting that there is no suggestion that respondent acted improperly in assessing the deficiencies and additions to tax set forth in the decisions that the court entered in the kanter deficiency cases or in filing a notice_of_federal_tax_lien against the estate in this regard sec_7485 provides in pertinent part that the filing of a notice of appeal from a tax_court decision under sec_7483 shall not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless the taxpayer has filed with the court a bond in a sum fixed by the tax_court not exceeding double the amount of the portion of the deficiency being appealed and with surety approved by the tax_court or a jeopardy bond the estate did not file an appeal_bond as described in sec_7485 at the time it filed its notices of appeal in the kanter deficiency cases consequently respondent entered assessments against the estate in accordance with this court’s decisions and contemporaneously with that action a lien under sec_6321 arose in favor of respondent by operation of sec_6322 to give vitality to the lien against the estate’s other creditors if any respondent was obliged under sec_6323 to file a notice_of_federal_tax_lien this respondent did the estate nevertheless contends that the assessments and lien described above were nullified by the supreme court’s opinion in 544_us_40 125_sct_1270 and this court’s actions vacating the decisions entered in the kanter deficiency cases striking the court’s memorandum opinion in inv research associates ltd v commissioner tcmemo_1999_407 and reinstating the couvillion report the estate asserts that the case before the court presents the seemingly unprecedented situation in which the entire legal basis for a lower court ruling has been disallowed because of an improper process and the ruling itself has been completely vacated although the kanter deficiency cases certainly are in a novel procedural posture we are not persuaded that the factors that the estate relies upon require abatement of the assessments in question or release of the disputed liens we agree with respondent that the proper disposition of the estate’s motion is governed by sec_7486 which addresses assessment and collection of tax deficiencies that have not been stayed by the filing of an appeal_bond sec_7486 provides sec_7486 refund credit or abatement of amounts disallowed in cases where assessment or collection has not been stayed by the filing of a bond then if the amount of the deficiency determined by the tax_court is disallowed in whole or in part by the court of review the amount so disallowed shall be credited or refunded to the taxpayer without the making of a claim therefor or if collection has not been made shall be abated this court has previously interpreted and applied sec_7486 in circumstances analogous to those presented in the instant case in 108_tc_412 revd 198_f3d_515 5th cir this court sustained the commissioner’s determination that the taxpayer was liable for an estate_tax deficiency like the estate in the present case the taxpayer in estate of smith appealed this court’s decision but did not file a bond pursuant to sec_7485 to stay assessment and collection of the estate_tax deficiency during the pendency of its appeal as a result the commissioner assessed the estate_tax deficiency of dollar_figure plus interest of dollar_figure after the commissioner applied credits for an earlier payment and for a separate overpayment of income_tax the taxpayer owed dollar_figure the commissioner administratively stayed collection of that amount on appeal the court_of_appeals for the fifth circuit reversed vacated and remanded the case estate of smith v commissioner f 3d pincite thereafter while the case was on remand to this court for further proceedings the taxpayer filed a motion with this court seeking an abatement of the assessment described above and a refund of amounts collected by the commissioner in 115_tc_342 we denied the taxpayer’s motion much of what we said in that case regarding the purpose and effect of sec_7486 is pertinent to the resolution of the estate’s motion for abatement of assessments in particular we stated the language of sec_7486 provides for abatement and refund of the amount of the deficiency determined by this court that has been disallowed in whole or in part by the court of review regardless of whether the taxpayer files a claim for relief the statute simply acts as a procedural device ensuring that the commissioner follows a decision of the court of review in situations where it can be ascertained that all or a part of the amount of the deficiency determined by this court was disallowed where the court of review reverses and remands but does not indicate that any ascertainable amount of the previously determined deficiency has been precluded it cannot be said that the court of review has disallowed in whole or in part the amount of the deficiency determined by the tax_court in the instant case the court_of_appeals reversed and remanded with instructions regarding the proper evidence to consider for valuing exxon's claim against the estate the court_of_appeals made no finding regarding the correct value of the exxon claim nor did it preclude an ultimate finding of value that would result in the same deficiency amount contained in our prior decision the court_of_appeals simply held that post-death events such as the settlement of the exxon claim should not be considered in making the valuation determination the court_of_appeals remanded with instructions to make the valuation based on facts that existed on the date of decedent's death the amount of the prior deficiency determination was not disallowed in whole or in part id pincite our interpretation of sec_7486 as articulated in estate of smith v commissioner t c pincite is consistent with the interpretation of that provision by the court_of_appeals for the seventh circuit in tyne v commissioner ustc par 7th cir and by the court_of_appeals for the sixth circuit in 375_f2d_725 6th cir in tyne v commissioner tcmemo_1966_214 revd 385_f2d_40 7th cir revd on remand 409_f2d_485 7th cir the court_of_appeals for the seventh circuit twice reversed and remanded this court’s decisions although the taxpayer did not file an appeal_bond to stay assessment during either of his appeals he filed a motion with the court_of_appeals following its second reversal and remand to this court seeking an order directing the commissioner to abate the assessment entered against the taxpayer based upon this court’s original decision the court_of_appeals denied the taxpayer’s motion stating in pertinent part although it is arguable logic that the reversal of the decisions which were the foundations of the assessments compelled abatement we consider it a better construction of sec_7486 that reversal with remand for further proceedings as distinguished from reversal and final disallowance of deficiencies did not require abatement until action of the tax_court upon remand on date the tax_court made decisions on remand which did decrease the deficiencies we think that corresponding abatement of the assessment was required at that time tyne v commissioner ustc par at big_number the court_of_appeals acknowledged the commissioner’s concession that he would abate and refund to the taxpayer the difference between the deficiency determined in this court’s original decision and the reduced deficiency determined in this court’s decision following the first remand in the instant case neither the supreme court nor the court_of_appeals for the seventh circuit made any finding regarding the correct amount of the estate’s deficiencies nor did they preclude ultimate findings on remand that would result in the same deficiencies set forth in our prior decisions in particular the supreme court held that this court’s rules_of_practice and procedure did not warrant the collaborative process that the court employed in formulating its memorandum opinion in inv research associates ltd v commissioner tcmemo_1999_ ballard v commissioner u s at s ct pincite3 the supreme court remanded the kanter and ballard deficiency cases to the courts of appeals for the seventh and eleventh circuits respectively for further proceedings consistent with its opinion id at __ s ct pincite on remand the court_of_appeals for the seventh circuit vacated its decision reinstated the estate’s appeal denied the estate’s requests for an order of production to supplement the record and for additional briefing and remanded the cases to this court for further proceedings consistent with the supreme court’s decision in ballard estate of kanter v commissioner f 3d pincite in the absence of any specific finding by either the supreme court or the court_of_appeals disallowing the deficiencies in whole or in part determined by this court we shall deny the estate’s motion for abatement of assessments the estate’s argument that 115_tc_342 is factually distinguishable from the instant case is misplaced the estate contends that unlike estate of smith the legal process and bases for the court’s decisions in the kanter deficiency cases have been disallowed and completely vacated the estate further contends that unlike the instant case this court’s decision in estate of smith was never vacated however in estate of smith v commissioner f 3d pincite the court_of_appeals concluded its opinion by stating that the rulings of the tax_court are reversed the judgment vacated and this case is remanded and its mandate stated reversed vacated and remanded thus this court was instructed to vacate its decision in estate of smith pursuant to the court of appeals’ mandatedollar_figure we are not persuaded that the reversal of this court’s decisions in inv research associates ltd v commissioner tcmemo_1999_407 because of flaws in the court’s internal review and adoption process is meaningfully different from the reversal of our decision in estate of smith in both cases the appellate mandate required this court’s decisions to be vacated for the purpose of allowing further proceedings to correct the errors identified during the appellate to comply with such a mandate this court’s prior decision must be vacated to make way for the entry of a new decision based upon the further proceedings mandated by the reviewing court review process in sum the differences in the cases that the estate points to are not meaningful b respondent’s motion to stay proceedings respondent contends that considering the procedural posture of the kanter deficiency cases this collection case should be stayed until final decisions are entered in the deficiency cases the estate opposes respondent’s motion to stay solely on the same legal theory underlying its motion for abatement of assessments ie that the assessments are invalid and the liens should be released we recognize that granting respondent’s motion to stay proceedings in effect maintaining the status quo would preserve his position in relation to other creditors while the estate’s assets would remain under the cloud cast by respondent’s lien however practical realities weigh in favor of granting respondent’s motion in particular if we do not stay this case it will be calendared for trial in due course given that we do not know the exact amount if any of the estate’s tax_liability at this time we risk wasting valuable judicial resources addressing the question whether the appeals_office abused its discretion in rejecting the estate’s offer-in-compromise under all the circumstances we conclude that the interests of justice would best be served by staying this case until the amount of the estate’s tax_liability is finally resolved in the deficiency cases to reflect the foregoing an order will be issued denying the estate’s motion for abatement of assessments and granting respondent’s motion to stay proceedings
